Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 5, 7 – 12 and 14 - 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 11,139,944 in view of Gavrilov (US-20130051394-A1).	Regarding claim 1, claim 1 of the patent anticipates claim 1 of the pending application, but fails to recite: a partition defined within the network fabric, and utilization of the identification of at least one host channel adapter port.	Gavrilov shows a partition defined within the network fabric (Figs. 1 and 2 showing multiple subnets, each defined by shared performance criteria as discussed in [25]), and utilization of the identification of at least one host channel adapter port ([21,33]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Infiniband network management teachings of patented claim 1 with the Infiniband host identification and subnetting of Gavrilov in order to improve the ability to both identify individual hosts (and their associated HCAs/Cas) as well as associated groups of hosts, streamlining system management.
Regarding claim 2, patented claim 1 recites corresponding features with the exception of the plurality of hosts.	Gavrilov shows management of a plurality of hosts (Fig. 1, hosts 102 and 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Infiniband network management teachings of patented claim 1 with the Infiniband host identification and subnetting of Gavrilov in order to ensure support of additional network types (e.g., those with multiple hosts) and also to improve the ability to both identify individual hosts (and their associated HCAs/Cas) as well as associated groups of hosts, streamlining system management.
Regarding claim 3, patented claim 1 recites corresponding features with the exception of the plurality of hosts.	Gavrilov shows management of a plurality of hosts (Fig. 1, hosts 102 and 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Infiniband network management teachings of patented claim 1 with the Infiniband host identification and subnetting of Gavrilov in order to ensure support of additional network types (e.g., those with multiple hosts) and also to improve the ability to both identify individual hosts (and their associated HCAs/Cas) as well as associated groups of hosts, streamlining system management.
Regarding claim 4, patented claim 1 recites corresponding features regarding the setting of an indicator.	Patented claim 1 fails to recite wherein a host channel adapter of the plurality of host channel adapters comprises the at least one host channel adapter port.	Gavrilov shows wherein a host channel adapter of the plurality of host channel adapters comprises at least one host channel adapter port ([21,33]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Infiniband network management teachings of patented claim 1 with the Infiniband host identification and subnetting of Gavrilov, including Gavrilov’s explicit support for HCAs and HCA ports, in order to facilitate and standardized implementation of the Infiniband architecture (which utilizes  HCAs and their corresponding ports).
Regarding claim 5, patented claim 1 recites a corresponding shared maximum capability, but fails to recite a common shared maximum transmission unit.	Gavrilov shows where grouped Infiniband devices share a common maximum transmission unit ([25], see “MTU”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Infiniband network management teachings of patented claim 1 with the standardized Infiniband implementation of Gavrilov in order to ensure reliable operation among groups of related Infiniband devices, as a group of devices cannot be said to have – and thus accurately advertise - a common MTU if the MTU is not supported by all the devices.	Regarding claim 7, patented claim 1 recites a corresponding shared maximum capability, but fails to recite a common shared maximum transmission rate.	Gavrilov shows where grouped Infiniband devices share a common maximum transmission rate ([25], see “data rate”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Infiniband network management teachings of patented claim 1 with the standardized Infiniband implementation of Gavrilov in order to ensure reliable operation among groups of related Infiniband devices, as a group of devices cannot be said to have – and thus accurately advertise - a common maximum data rate if the rate is not supported by all the devices.	Regarding claims 8 and 15, the limitations of said claims are addressed in the analysis of claim 1. Note that as pending claim 1 corresponds to patented claim 1, pending claim 8 corresponds to patented claim 8, and pending claim 15 similarly corresponds to patented claim 15.
	Regarding claims 9 and 16, the limitations of said claims are addressed in the analysis of claim 2. Note that as pending claim 2 corresponds to patented claim 2, pending claim 9 corresponds to patented claim 9, and pending claim 16 similarly corresponds to patented claim 16.
	Regarding claims 10 and 17, the limitations of said claims are addressed in the analysis of claim 3. Note that as pending claim 3 corresponds to patented claim 3, pending claim 10 corresponds to patented claim 10, and pending claim 17 similarly corresponds to patented claim 17.
	Regarding claims 11 and 18, the limitations of said claims are addressed in the analysis of claim 4. Note that as pending claim 4 corresponds to patented claim 4, pending claim 11 corresponds to patented claim 11, and pending claim 18 similarly corresponds to patented claim 18.
	Regarding claims 12 and 19, the limitations of said claims are addressed in the analysis of claim 5. Note that as pending claim 5 corresponds to patented claim 5, pending claim 12 corresponds to patented claim 12, and pending claim 19 similarly corresponds to patented claim 19.

Claims 6, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 11,139,944 in view of Shah (US-7133929-B1).	Regarding claim 6, patented claim 1 recites a corresponding shared maximum capability, but fails to recite a common shared service level.	Shah shows where grouped Infiniband devices share a common service level (col. 9 lines 16 - 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Infiniband network management teachings of patented claim 1 with the standardized Infiniband implementation of Shah in order to ensure reliable operation among groups of related Infiniband devices, as a group of devices cannot be said to have – and thus accurately advertise - a common maximum quality of service if the rate is not supported by all the devices.
	Regarding claims 13 and 20, the limitations of said claims are addressed in the analysis of claim 6. Note that as pending claim 6 corresponds to patented claim 6, pending claim 13 corresponds to patented claim 13, and pending claim 20 similarly corresponds to patented claim 20.

Subject Matter Allowable over Prior Art
	Claims 1 - 20 would be allowable, absent the pending Double Patenting rejections.	The closet prior art of record includes:
	Gavrilov (US-20130051394-A1)	Gavrilov, as cited above in the pending obviousness-type double patenting rejections, has a great deal in common with the operating environment and claims of the present invention. However, Gavrilov lacks the explicit determination of, and then indicator setting of the shared maximum capabilities presently recited in the pending claims.
	Shah (US-7133929-B1)	Shah operates in an analogous Infiniband environment (col.. 6 lines 32-67). Topology gathering steps (i.e., fabric discovery) are performed (col. 4 lines 5 – 10, col. 6 lines 45-52) and subnetworking/clustering functionality is provided (i.e., fabric portioning; col. 6 lines 32-41). Path records are used to record performance characteristics of related nodes in the network (col. 9 lines 15 – 67)
	Vishnu (Vishnu, Abhinav, et al. "Performance modeling of subnet management on fat tree infiniband networks using opensm." 19th IEEE International Parallel and Distributed Processing Symposium. IEEE. (Year: 2005))	Vishunu also supports topology discovery techniques (pg. 2, left column lines 32-43 and right column lines 36-47; also pg. 3 left column lines 46-53) in an Infiniband environment (pg. 2 section 2.1).
	Cisco (Cisco. "Infiniband Concepts". https://www.cisco.com/c/en/us/td/docs/server_nw_virtual/2-10-0_release/
element_manager/user_guide/appA.html.  (Year: 2007))	Cisco provides background disclosure on the use of Infiniband and Infiniband terminology.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442